Appeal from a judgment of the Supreme Court, Kings County, rendered July 24, 1970 on resentence, which convicted appellant of attempted burglary in the third degree, under sections 260 and 404 of the former Penal Law, upon his plea of guilty. Judgment affirmed. The sentencing minutes of October 6, 1954, at page 2, reveal compliance with section 480 of the Code of Criminal Procedure (see People ex rel. Williams v. Murphy, 6 N Y 2d 234, 236). Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.